Title: John Adams to Abigail Adams, 16 February 1801
From: Adams, John
To: Adams, Abigail


				
					My dearest Friend
					Washington Feb. 16. 1801
				
				Saturday night 9 O Clock and not before I recd yours of 13th. and the Letter to Thomas with it, brought here no doubt by mistake. I regret very much that you have not a Gentleman with you. The Skittish young Colt with you, is always timorous, but no harm will befall you or her I trust. The Weather and roads here, on Saturday Sunday and to day are the finest We have seen this year.
				The Election will be decided this day in favour of Mr Jefferson as it is given out by good authority.
				The Burden upon me in nominating Judges and Consuls and other officers, in delivering over the furniture, in the ordinary Business at the Close of a Session, and in preparing for my Journey of 500 miles through the mire, is and will be very heavy. My time will be all taken up.— I pray you to continue to write me. My Anxiety for you is a very distressing addition to all my other Labours.
				Our Bishop gave Us a good discourse Yesterday and every body enquired after you. I was able to tell them you had arrived on fryday night at Baltimore. I sleep the better for having the Shutters open: and all goes on well. I pray God to bless & preserve you.
				I give a feast to day to Indian Kings and Aristocrats.
				ever
				
					J. A
				
			